ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                        )
                                                     )
L-3 Communications Integrated Systems, L.P.          )   ASBCA Nos. 58930, 58931, 58932
                                                     )              58933,58934,58935
                                                     )              58936
                                                     )
Under Contract No. F33657-03-G-3013-0602 et al.)

APPEARANCES FOR THE APPELLANT:                           Karen L. Manos, Esq.
                                                         Sarah P. Gleich, Esq.
                                                         Jin I. Yoo, Esq.
                                                         Owen E. Whitehurst, Esq.
                                                          Gibson, Dunn & Crutcher LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Stephen R. Dooley, Esq.
                                                          Senior Trial Attorney
                                                          Defense Contract Management Agency
                                                          Boston, MA
                                                         Joseph D. Keller, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Chantilly, VA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within 90
days of the date of this Order.

       Dated: 23 September 2014
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58930, 58931, 58932, 58933,
58934, 58935, 58936, Appeals ofL-3 Communications Integrated Sysems, L.P., rendered
in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2